11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Dixey Evans,                                  * From the 220th District Court
                                                of Comanche County,
                                                Trial Court No. CCCV10-00710.

Vs. No. 11-19-00008-CV                        * December 18, 2020

David Nelson Jones, Connie Jones,             * Memorandum Opinion by Wright, S.C.J.
and Jones Drilling, Inc.,                       (Panel consists of: Bailey, C.J., and
                                                Wright, S.C.J., sitting by assignment)
                                                (Willson, J., and Trotter, J., not
                                                participating)

       This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and this cause is remanded to the trial
court. The costs incurred by reason of this appeal are taxed one-half against Dixey
Evans and one-half against David Nelson Jones, Connie Jones, and Jones Drilling,
Inc.